Opinion by
Judge Wilkinson, Jr.,
With commendable candor Counsel for both sides have presented for the decision of this Court the raw question: Can a zoning ordinance be constitutional when it excludes mobile homes from certain districts, permitting them in other districts, on the sole ground the mobile home “travels ’ ’ to its permanent site on its own running gear? In all other respects the mobile home conforms to the requirements of a single family dwelling. If it had been constructed on the site, from the same materials and with the same plans, and had been built on the same foundation, it would have complied with all zoning requirements. At the time the cost of the mobile home would have been $6,800.00, fully furnished. A conventional house using the same *477floor plan would have cost in excess of $25,000.00, unfurnished. Our answer to this question is yes.
Section I of Ordinance No. 74-5 of the Borough of Latrobe defines mobile home:
Mobile Home: A transportable, single-family dwelling, which may be towed on its own running gear, and which may be temporarily or permanently affixed to real estate, by placement on blocks, foundation or similar construction, and used for non-transient residential purposes, and constructed with the same, or similar, electrical, plumbing, and sanitary facilities as immobile housing.
The trial court affirmed action refusing the appellant’s request for a permit to place a mobile home in this residential area. This was done after the trial court took additional testimony and considered the matter de novo. The trial court expressly felt bound by our decision in County of Fayette v. Holman, 11 Pa. Commonwealth Ct. 357, 362, 315 A.2d 335, 338 (1973). This is certainly understandable since we said in Holman : “It can no longer be argued that Pennsylvania, unlike its sister states, does not accord to the concept of the general welfare a life of its own. The general welfare includes consideration of aesthetic and property values.” The rationale and history of the law supporting our decision in this case that aesthetic and property values are a proper consideration under general welfare were ably presented and discussed by Judge Rogers in Holman and will not be repeated here.1
It will bear repeating, however, that our Supreme Court struck down the denial of a variance for a plaee*478ment of a mobile home in Anstine v. Zoning Board of Adjustment, 411 Pa. 33, 190 A.2d 712 (1963) only because there was no evidence presented in that case that would support a finding that the placement of the mobile home would adversely affect aesthetic or property values. Appellant does not contest that, if such considerations are proper, there is more than ample testimony2 in this case to support the trial court’s finding:
The real estate experts for both Plaintiffs and Defendant dealt extensively with the aesthetic and property value considerations of the effect of mobile homes in a residential area having such moderately priced homes. It was established that mobile homes in the area of Defendant’s lot would have an overall impact which would hold down real estate value in the neighborhood, be non-conforming as to syle and objectionable in this location.
Accordingly, we will enter the following
Order
And Now, July 26, 1979, the order of the Court of Common Pleas of Westmoreland County, Civil Action —Law, No. 873 of 1975, dated September 27, 1977 is affirmed.

 Holmcm was discussed as a Recent Case Note in 78 Dick. L. Rev. 605 (1975) under the title, “Zoning — General Welfare Includes Consideration of Aesthetic and Property Value.”


 Thus, this case is factually distinguishable from Anstine, supra, where the court rejected the argument that the style or design of a mobile home per se detracts from the aesthetic characteristics of the community and reduces neighboring property values.